FILED
                             NOT FOR PUBLICATION                             JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALBA EUGENIA RAMOS-BARRIOS,                      No. 12-70476

               Petitioner,                       Agency No. A098-920-668

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Alba Eugenia Ramos-Barrios, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zetino v. Holder, 622 F.3d 1007, 1012 (9th

Cir. 2010). We deny the petition for review.

      We reject Ramos-Barrios’s contentions that the BIA’s analysis was

inadequate and incomplete. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (BIA adequately considered evidence and sufficiently announced its

decision).

      The record does not compel the conclusion that Ramos-Barrios established

extraordinary circumstances to excuse her untimely asylum application. See

8 C.F.R. § 1208.4(a)(5); see also Husyev v. Mukasey, 528 F.3d 1172, 1181-82 (9th

Cir. 2008). Thus, we deny the petition as to her asylum claim.

      Ramos-Barrios testified she was robbed and extorted by gang members in

Guatemala, and that she fears they will continue to do so if she returns. Substantial

evidence supports the agency’s conclusion that Ramos-Barrios failed to establish

that gang members targeted her on account of a protected ground. See

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”); see also Zetino, 622 F.3d at 1016 (petitioner’s “desire to

be free from harassment by criminals motivated by theft or random violence by

                                               2                               12-74076
gang members bears no nexus to a protected ground”). In light of this conclusion,

we reject Ramos-Barrios’s contention that remand is required under Perdomo v.

Holder, 611 F.3d 662 (9th Cir. 2010). Thus, we deny the petition as to her

withholding of removal claim.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Ramos-Barrios failed to establish it is more likely than not that she would

be tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                             3                                12-70476